Citation Nr: 0307234	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  99-00 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable evaluation for malaria.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana. 

In March 2001, the Board remanded this case back to the RO 
for additional development, and the case has since been 
returned to the Board.  This remand also addressed the issue 
of entitlement to service connection for PTSD, but this 
benefit was subsequently granted in a November 2002 rating 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's malaria is inactive and has not been shown 
to be productive of any current residuals.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
malaria have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.31, 4.88b, Diagnostic Code 6304 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991& Supp. 2002).  
See also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a VA examination 
addressing his claimed disorder.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a November 2002 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103 
(West 1991 & Supp. 2002).  This issuance, which includes a 
summary of the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, also contains a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claim, as well as which portion of that evidence (if any) was 
to be provided by him and which portion the VA would attempt 
to obtain on his behalf.  The specific requirements for a 
grant of the benefit sought on appeal will be discussed in 
further detail below, in conjunction with the discussion of 
the specific facts of this case.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002).

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2002).

In the appealed January 1998 rating decision, the RO granted 
service connection for malaria on the basis of service 
medical records showing a history of malaria.  A zero percent 
evaluation was assigned, effective from June 1997.  This 
evaluation has since remained in effect and is at issue in 
this case.

A November 1998 VA medical record contains a notation of the 
veteran's history of malaria.

In a December 2001 private psychological examination report, 
the examining psychologist indicated that he had consulted 
with a VA doctor and that this doctor had opined that the 
veteran's "history of malaria could be considered in 
understanding [his] report of lethargy."

In a January 2002 lay statement, the veteran reported malaria 
symptoms including diarrhea, vomiting, chills, headaches, 
dark-colored urine, sweating, and a high fever.

During his February 2002 VA examination, the veteran denied 
vomiting, diarrhea, constipation, chest pain, and shortness 
of breath.  He indicated his belief that he still suffered 
from malaria symptoms, including night sweats, chills, and 
dark urine, but the examiner noted that "he seems to 
understand that he certainly does not have active malaria at 
this time."  Blood testing revealed no evidence of malaria.  
The impression was malaria in the past, resolved, with no 
evidence of any active malaria or residuals.  The examination 
report reflects that the examiner reviewed the veteran's 
claims file.

Under 38 C.F.R. § 4.88b, Diagnostic Code 6304 (2002), malaria 
as an active disease is evaluated as 100 percent disabling.  
The diagnosis of malaria depends on the identification of the 
malarial parasites in blood smears.  If the veteran served in 
an endemic area and presents signs and symptoms compatible 
with malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter, residuals of 
malaria are to be rated as liver or spleen damage under the 
appropriate system.

In this case, the veteran has been comprehensively examined, 
and no evidence of active malaria has been shown.  Moreover, 
while the veteran has complained of such symptoms as night 
sweats and chills, none of his examiners has suggested liver 
or spleen damage resulting from malaria.  The Board therefore 
concludes that this disease is both inactive and clinically 
asymptomatic.  As such, there is no evidentiary basis for an 
initial compensable evaluation for malaria.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an initial compensable 
evaluation for malaria, and the claim is denied.  In reaching 
this determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2002). 


ORDER

The claim of entitlement to an initial compensable evaluation 
for malaria is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

